--------------------------------------------------------------------------------

Exhibit 10.4

CLOSING ESCROW AGREEMENT

          This CLOSING ESCROW AGREEMENT, dated as of September 27, 2010 (this
“Agreement”), is entered into by and among Yayi International Inc., a Delaware
corporation (the “Company”), Euro Pacific Capital, Inc. (the “Placement Agent”)
and Escrow, LLC (the “Escrow Agent”). The Placement Agent and the Company are
sometimes each referred to herein as an “Escrowing Party” and collectively, the
“Escrowing Parties.”

WITNESSETH:

          WHEREAS, the Company proposes to make a private offering pursuant to
the Securities Act of 1933, as amended (the “Offering”) of between $6,000,000
and $10,000,000 (the “Offering Amount”) of Units of the Company, each consisting
of (i) a nine (9%) percent convertible promissory note (the “Notes”) of the
Company in the aggregate principal amount of $10,000 and (ii) a Series F Warrant
to purchase 1,250 shares of the Company’s common stock, par value $0.001 per
share (“Common Stock”), at an exercise price of $2.50 per share, pursuant to a
Securities Purchase Agreement, dated as of September 27, 2010, by and among the
Company, the investors party thereto (the “Investors”) and, with respect to
certain sections thereof, the Placement Agent (the “Securities Purchase
Agreement”); and

          WHEREAS, the Company and the Placement Agent desire to deposit all
gross proceeds received from subscriptions for the Units being sold in the
Offering (the “Escrowed Funds”) with the Escrow Agent, to be held in escrow
until joint written instructions are received by the Escrow Agent from the
Company and the Placement Agent, from time to time, at which time the Escrow
Agent will disburse the Escrowed Funds in accordance with such joint written
instructions (a “Closing”); and

          WHEREAS, the Escrow Agent is willing to hold the Escrowed Funds in
escrow subject to the terms and conditions of this Agreement; and

          WHEREAS, all capitalized terms used but not defined herein which are
defined in the Securities Purchase Agreement shall have the respective meanings
given to such terms in the Securities Purchase Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto hereby agree as follows:

1.        Appointment of Escrow Agent. The Company and the Placement Agent
hereby appoint the Escrow Agent as escrow agent in accordance with the terms and
conditions set forth herein and the Escrow Agent hereby accepts such
appointment.

--------------------------------------------------------------------------------

2.        Delivery of the Escrowed Funds.

          2.1      The Placement Agent and/or the Company will direct the
Investors in the Offering to deliver the Escrowed Funds to the Escrow Agent on
or prior to the closing of the Offering, addressed to the following account of
the Escrow Agent:

Domestic Wires
Virginia Commerce Bank
Leesburg, VA
ABA# 056005253
Account Name: Escrow, LLC
Account #: 01194186
Reference: Yayi International, Inc.

International Wires
Correspondent Bank: Wells Fargo Bank
San Francisco, CA
SWIFT# WFBIUS6S
Credit Acct: 412-11-08146
Virginia Commerce Bank
FBO Account Name: Escrow, LLC
Account #: 01194186
Reference: Yayi International Inc.

          2.2      (a) All Investors’ checks shall be made payable to “Escrow,
LLC”, as agent for the Company, shall be delivered to the Escrow Agent at the
address set forth on Exhibit A hereto and shall be accompanied by a written
account of subscription in the form attached hereto as Exhibit B and executed by
each Investor (the “Subscription Information”). The Escrow Agent shall, upon
receipt of Subscription Information, together with the related purchase price
being paid by such Investor therefore (the “Investment Amount”), deposit the
related Investment Amount of such Subscription Information in the Escrow Account
for collection; or (b) all funds to be wired shall be wired to the account set
forth in Section 2.1 above and written Subscription Information shall be faxed
or emailed to the Escrow Agent in accordance with the information provided on
Exhibit A.

          2.3      Any checks which are received by the Escrow Agent that are
made payable to a party other than the Escrow Agent shall be returned directly
to the Placement Agent together with any documents delivered therewith.
Simultaneously with each deposit of a check with the Escrow Agent, the Placement
Agent shall provide the Escrow Agent with the Subscription Information to
include the name, address and taxpayer identification number of each Investor
and of the aggregate principal amount of Units subscribed for by such Investor.
The Escrow Agent is not obligated, and may refuse, to accept checks that are not
accompanied by Subscription Information containing the requisite information.

          2.4      In the event a wire transfer is received by the Escrow Agent
and the Escrow Agent has not received Subscription Information, the Escrow Agent
shall notify the Placement Agent. If the Escrow Agent does not receive the
Subscription Information by such Investor prior by close of business on the
third Business Day (days other than a Saturday or Sunday or other day on which
the Escrow Agent is not open for business) after notifying the Placement Agent
of receipt of said wire, the Escrow Agent shall return the funds to such
Investor.

-2-

--------------------------------------------------------------------------------

3.        Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent
will hold and disburse the Escrowed Funds received by it pursuant to the terms
of this Agreement, as follows:

          3.1      Upon receipt of joint written instructions from the Company
and the Placement Agent, in substantially the form of Exhibit C hereto, the
Escrow Agent shall release the Escrowed Funds as directed in such instructions.

          3.2      In the event this Agreement, the Escrowed Funds or the Escrow
Agent becomes the subject of litigation, the Company authorizes the Escrow
Agent, at its option, to deposit the Escrowed Funds with the clerk of the court
in which the litigation is pending, or a court of competent jurisdiction if no
litigation is pending, and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility with regard thereto. The Company
also authorizes the Escrow Agent, if it receives conflicting claims to the
Escrowed Funds, is threatened with litigation or if the Escrow Agent shall
desire to do so for any other reason, to interplead all interested parties in
any court of competent jurisdiction and to deposit the Escrowed Funds with the
clerk of that court and thereupon the Escrow Agent shall be fully relieved and
discharged of any further responsibility hereunder to the parties from which
they were received.

          3.3      In the event that the Escrow Agent does not receive any
instructions by a date that is 30 days from the date of this Agreement (the
“Escrow Termination Date”), all Escrowed Funds shall be returned to the parties
from which they were received, without interest thereon or deduction therefrom.

4.        Escrow Holdback.

          4.1      Pursuant to the terms of the Notes, at each Closing an amount
sufficient to satisfy the payment to the Investors of one semiannual payment of
Interest (as defined in the Notes) due on the aggregate principal amount of all
Notes issued at such Closing, which includes accrued Interest due on the
principal amount of such Notes from the date of issuance through March 31, 2011,
shall be retained by the Escrow Agent (all such amounts, collectively the
“Holdback Amount”). Notwithstanding anything to the contrary contained herein,
upon written notification by the Placement Agent to the Escrow Agent that an
Event of Default (as defined in the Notes) has been declared by the Placement
Agent with respect to a failure by the Company to make a semiannual interest
payment in accordance with the Notes (the “Interest Payment Notice”), the Escrow
Agent shall disburse such portion of the Holdback Amount to the Investors and in
the amounts as set forth in such Interest Payment Notice.

          4.2      Within thirty (30) days following the disbursement of the
Holdback Amount in accordance with Section 4.1 hereof, the Company shall deposit
an additional amount equal to the Holdback Amount with the Escrow Agent to be
retained and disbursed in accordance with Section 4.1 hereof.

-3-

--------------------------------------------------------------------------------

          4.3      It is acknowledged and agreed that the Placement Agent may
deliver an Interest Payment Notice only following complete fulfillment by the
Placement Agent of all procedures, and the lapse of applicable cure periods, set
forth in the Notes relating to the declaration of an Event of Default under
Section 6(a) of the Notes with respect to a failure by the Company to make a
quarterly interest payment in accordance with the terms of the Notes.

          4.4      On the Maturity Date (as defined in the Notes), or at any
time prior to the Maturity Date when 75% of all Notes have been converted, if
the Company is not in breach of any of the Transaction Documents, all remaining
funds of the Holdback Amount, if any, shall be disbursed to the Company promptly
in accordance with this Closing Escrow Agreement, and the Company’s obligation
to maintain funds in escrow under this Article 4 shall cease.

5.        Exculpation and Indemnification of Escrow Agent.

          5.1      The Escrow Agent shall have no duties or responsibilities
other than those expressly set forth herein. The Escrow Agent shall have no duty
to enforce any obligation of any person other than itself to make any payment or
delivery, or to direct or cause any payment or delivery to be made, or to
enforce any obligation of any person to perform any other act. The Escrow Agent
shall be under no liability to the other parties hereto or anyone else, by
reason of any failure, on the part of any other party hereto or any maker,
guarantor, endorser or other signatory of a document or any other person, to
perform such person’s obligations under any such document. Except for amendments
to this Agreement referenced below, and except for written instructions given to
the Escrow Agent relating to the Escrowed Funds, the Escrow Agent shall not be
obligated to recognize any agreement between or among any of the parties hereto,
notwithstanding that references hereto may be made herein and whether or not it
has knowledge thereof.

          5.2      The Escrow Agent shall not be liable to the Company or the
Placement Agent or to anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any of the terms thereof, unless evidenced by
written notice delivered to the Escrow Agent signed by the proper party or
parties and, if the duties or rights of the Escrow Agent are affected, unless it
shall give its prior written consent thereto.

          5.3      The Escrow Agent shall not be responsible for the sufficiency
or accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Placement Agent, or to anyone else in any respect on account of
the identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.

-4-

--------------------------------------------------------------------------------

          5.4      The Escrow Agent shall have the right to assume, in the
absence of written notice to the contrary from the proper person or persons,
that a fact or an event, by reason of which an action would or might be taken by
the Escrow Agent, does not exist or has not occurred, without incurring
liability to the Company, the Placement Agent, or to anyone else for any action
taken or omitted to be taken or omitted, in good faith and in the exercise of
its own best judgment, in reliance upon such assumption.

          5.5      To the extent that the Escrow Agent becomes liable for the
payment of taxes, including withholding taxes, in respect of income derived from
the investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds to the Company to the extent due to the Company in accordance
with the instructions delivered as set forth in Exhibit C such amount as the
Escrow Agent estimates to be sufficient to provide for the payment of such taxes
not yet paid, and may use the sum withheld for that purpose. The Escrow Agent
shall be indemnified and held harmless by the Company against any liability for
taxes and for any penalties in respect of taxes, on such investment income or
payments in the manner provided in Section 5.6.

          5.6      The Escrow Agent and Placement Agent will be indemnified and
held harmless by the Company from and against all expenses, including all
reasonable counsel fees and disbursements, or loss suffered by the Escrow Agent
or Placement Agent in connection with any action, suit or proceedings involving
any claim, or in connection with any claim or demand, which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent or Placement Agent hereunder, except for claims relating to gross
negligence or willful misconduct by Escrow Agent or Placement Agent or breach of
this Agreement by the Escrow Agent or Placement Agent, or the monies or other
property held by it hereunder. Promptly after the receipt of the Escrow Agent or
Placement Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent or Placement Agent, as applicable,
shall, if a claim in respect thereof is to be made against an Escrowing Party,
notify each of them thereof in writing, but the failure by the Escrow Agent or
Placement Agent, as applicable, to give such notice shall not relieve any such
party from any liability which an Escrowing Party may have to the Escrow Agent
or Placement Agent hereunder.

          5.7      For purposes hereof, the term “expense or loss” shall include
all amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.

-5-

--------------------------------------------------------------------------------

6.        Termination of Agreement and Resignation of Escrow Agent.

          6.1      Termination. This Agreement shall terminate with respect to
the rights and obligations of the Escrow Agent and the Escrowing Parties
regarding the Escrowed Funds upon disbursement of all of the Escrowed Funds in
accordance with the terms hereof. This Agreement shall terminate with respect to
the rights and obligations of the Escrow Agent and the Escrowing Parties
regarding the Holdback Amount upon return of the Holdback Amount to the Company
in accordance with Section 4.4 hereof.

          6.2      Resignation.

                     (a)      General. The Escrow Agent may resign at any time
and be discharged from its duties as Escrow Agent hereunder by giving the
Company and the Placement Agent at least twenty (20) business days written
notice thereof (the “Notice Period”).

                     (b)      Regarding the Escrowed Funds. Prior to the Closing
and with respect to the Escrowed Funds, upon providing the written notice called
for in Section 6.2(a) above, the Escrow Agent shall have no further obligation
hereunder except to hold as depositary the Escrowed Funds that it receives until
the end of the Notice Period. In such event, the Escrow Agent shall not take any
action, other than receiving and depositing the Investors’ checks and wire
transfers in accordance with this Agreement, until the Company and the Placement
Agent have jointly designated a banking corporation, trust company, attorney or
other person as successor escrow agent. As soon as practicable after its
resignation, the Escrow Agent shall, if it receives written notice from the
Company and the Placement Agent within the Notice Period, turn over to a
successor escrow agent appointed jointly by the Company and the Placement Agent
all Escrowed Funds (less such amount as the Escrow Agent is entitled to retain
pursuant to Section 7) upon presentation of the document appointing the new
escrow agent and its acceptance thereof. If no new agent is so appointed within
the Notice Period, the Escrow Agent shall return the Escrowed Funds to the
parties from which they were received without interest or deduction.

                     (c)      Regarding the Holdback Amount. Following the
Closing and with respect to the Holdback Amount, upon providing the written
notice called for in Section 6.2(a) above, the Escrow Agent shall have no
further obligation hereunder except to hold as depositary the Holdback Amount.
In such event, the Escrow Agent shall not take any action with respect to the
Holdback Amount until the Company and the Placement Agent have jointly
designated a banking corporation, trust company, attorney or other person as
successor escrow agent. As soon as practicable after its resignation, the Escrow
Agent shall, if it receives written notice from the Company and the Placement
Agent within the Notice Period, turn over to a successor escrow agent appointed
jointly by the Company and the Placement Agent the entirety of the Holdback
Amount only upon presentation of the document appointing the new escrow agent
and its acceptance thereof. With respect to the Holdback Amount only, the Escrow
Agent shall not be permitted to fully resign until a successor escrow agent is
designated and the Holdback Amount turned over to such successor escrow agent.

-6-

--------------------------------------------------------------------------------

7.        Form of Payments by Escrow Agent.

          7.1      Any payments of the Escrowed Funds by the Escrow Agent
pursuant to the terms of this Agreement shall be made by wire transfer unless
directed to be made by check by the Escrowing Parties.

          7.2      All amounts referred to herein are expressed in United States
Dollars and all payments by the Escrow Agent shall be made in such dollars.

8.        Compensation. Escrow Agent shall be entitled to the following
compensation from the Company:

          8.1      Documentation Fee: The Company shall pay a documentation fee
to the Escrow Agent of $2,000, out of the proceeds of the First Closing.

          8.2      Closing Fee: The Company shall pay a fee of $500 to the
Escrow Agent at each Closing. For purposes of this Section 8.2, a Closing shall
mean each time the Escrow Agent receives joint instructions from the Company and
the Placement Agent to disburse Escrowed Funds in accordance with the terms of
this Agreement.

          8.3      Interest: The Company and the Placement Agent acknowledge and
agree that the Escrow Account shall be a interest-bearing account.

9.        Notices. All notices, requests, demands, and other communications
provided herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
parties hereto at their respective addresses first set forth on Exhibit A
hereto.

10.      Further Assurances. From time to time on and after the date hereof, the
Company and the Placement Agent shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do and cause to be
done such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

11.      Consent to Service of Process. The Company and the Placement Agent
hereby irrevocably consent to the jurisdiction of the courts of the State of New
York and of any Federal court located in such state in connection with any
action, suit or proceedings arising out of or relating to this Agreement or any
action taken or omitted hereunder, and waives personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
certified or registered mail directed to it at the address listed on Exhibit A
hereto.

-7-

--------------------------------------------------------------------------------

12.      Miscellaneous.

          12.1      This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted. The terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Agreement, refer to the Agreement in its entirety
and not only to the particular portion of this Agreement where the term is used.
The word “person” shall mean any natural person, partnership, corporation,
government and any other form of business of legal entity. All words or terms
used in this Agreement, regardless of the number or gender in which they were
used, shall be deemed to include any other number and any other gender as the
context may require. This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.

          12.2      This Agreement and the rights and obligations hereunder of
the parties to this Agreement may not be assigned. This Agreement shall be
binding upon and inure to the benefit of each party’s respective successors,
heirs and permitted assigns. No other person shall acquire or have any rights
under or by virtue of this Agreement. This Agreement may not be changed orally
or modified, amended or supplemented without an express written agreement
executed by the Escrow Agent and the Escrowing Parties. This Agreement is
intended to be for the sole benefit of the parties hereto and their respective
successors, heirs and permitted assigns, and none of the provisions of this
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person.

          12.3      This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. The representations
and warranties contained in this Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms thereof.

13.      Execution of Counterparts. This Agreement may be executed in a number
of counterparts, by facsimile transmission or other electronic transmission,
each of which shall be deemed to be an original as of those whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall become binding when one or more of the
counterparts hereof, individually or taken together, are signed by all the
parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

-8-

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement on the day and year first above written.

ESCROW AGENT:

ESCROW, LLC

By: /s/ Johnnie L. Zarecor                                          
Name: Johnnie L. Zarecor
Title: Vice President


COMPANY:

YAYI INTERNATIONAL INC.

By: /s/ Li Liu                                                              
Name: Li Liu
Title: Chief Executive Officer


PLACEMENT AGENT:

EURO PACIFIC CAPITAL, INC.

By: /s/ Gordon McBean                                            
Name: Gordon McBean
Title: Head of Capital Markets

 

 

Yayi Closing Escrow Agreement

--------------------------------------------------------------------------------

EXHIBIT A
PARTIES TO AGREEMENT


Yayi International Inc.
No. 9 Xingguang Road
Northern Industrial Park of Zhongbei Town
Xiqing District, Tianjin 300384, China
Attention: President
Fax: 86-22-2798-4358

Escrow, LLC
215 Mockingbird Lane
Warrenton, VA 20186
Attention: Johnnie L. Zarecor
Telephone: (540) 347-2212
Fax: (540) 347-2291
Email: jzarecor@escrowllc.net

Euro Pacific Capital, Inc.
88 Post Road West, 3rd Floor
Westport, CT 06880
Attention: Mr. Thomas Tan
Fax: (203) 662-9771

--------------------------------------------------------------------------------

EXHIBIT B

SUBSCRIPTION INFORMATION

Name of Investor       Address of Investor                       $ Amount of
Units Subscribed           Subscription Amount   Submitted Herewith          
Taxpayer ID Number/   Social Security Number           Signature of Investor  


--------------------------------------------------------------------------------

EXHIBIT C

DISBURSEMENT REQUEST

          Pursuant to that certain Agreement by and among Yayi International
Inc., Euro Pacific Capital, Inc., and Escrow, LLC, the Company and Placement
Agent hereby request disbursement of funds in the amount and manner described
below from Virginia Commerce Bank account number 01194186, styled Escrow, LLC.

  Please disburse to:           Amount to disburse:           Form of
distribution:           Payee:                                            Name:
                                           Address:                            
               City/State:                                            Zip:      
                Please disburse to:           Amount to disburse:           Form
of distribution:           Payee:                                          
 Name:                                            Address:                      
                     City/State:                                            Zip:
 

Subscriptions Accepted From

  Investor   Amount                                          

   Total:

   


--------------------------------------------------------------------------------


  Statement of event or condition which calls for this request for disbursement:
           

COMPANY:

YAYI INTERNATIONAL INC.

By: _______________________________
       Name:
       Title:

 

PLACEMENT AGENT:

EURO PACIFIC CAPITAL, INC.

By:_______________________________
       Name:
       Title:

--------------------------------------------------------------------------------